Citation Nr: 1414426	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-02 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder to include traumatic arthritis, degenerative joint disease, and meniscectomy residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1972 to September 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Houston, Texas, Regional Office (RO) which, in pertinent part, denied service connection for a right knee disorder.  In November 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In December 2013, the Board remanded the Veteran's appeal to the RO for additional action. The Board has reviewed the both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal as entitlement to service connection for a right knee disorder to include traumatic arthritis, degenerative joint disease, and meniscectomy residuals, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In a May 2012 written statement, the Veteran advanced that service connection was warranted for a right hip disorder to include arthritis, a left hip disorder to include arthritis, a right elbow disorder to include arthritis, a left elbow disorder to include arthritis, a right wrist disorder to include arthritis, a left wrist disorder to include arthritis, a right hand disorder to include arthritis, and a left hand disorder to include arthritis secondary to his service-connected left knee disorder.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection is currently in effect for left knee lateral tibial plateau fracture residuals with degenerative joint disease and left ankle chip fracture residuals.  

2.  Right knee traumatic arthritis, degenerative joint disease, and meniscectomy residuals have been related to the Veteran's service-connected left lower extremity disabilities.  


CONCLUSION OF LAW

Right knee traumatic arthritis, degenerative joint disease, and meniscectomy residuals were incurred proximately due to or as the result of the Veteran's left knee lateral tibial plateau fracture residuals with degenerative joint disease and left ankle chip fracture residuals.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473(2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for right knee traumatic arthritis, degenerative joint disease, and meniscectomy residuals.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection for a Right Knee Disorder

The Veteran asserts that service connection for a right knee disorder is warranted secondary to his service-connected left lower extremity disorders.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for left knee lateral tibial plateau fracture residuals with degenerative joint disease and left ankle chip fracture residuals.  

The Veteran's service treatment records do not refer to a right knee disorder.  

Clinical documentation from J. Bocell, Jr., M.D. dated between December 1987 and February 1988 conveys that the Veteran reported that he had been standing on scaffolding working inside a tank when he twisted to the left and his right knee popped loudly.  He subsequently underwent right knee arthroscopic surgery and was diagnosed with traumatic chondromalacia, a chondral fracture of the medial femoral condyle, and multiple cartilaginous loose bodies.  

A January 2002 VA orthopedic evaluation states that the Veteran reported that he had "slowly developed some problems in both knees subsequent" to his in-service left knee disorder.  The Veteran was diagnosed with traumatic arthritis of the knees.  

A November 2002 VA treatment record states that the Veteran presented a "history of previous knee injury and meniscectomy bilaterally."  A March 2005 VA X-ray study of the right knee revealed findings consistent with degenerative joint disease.   

At a March 2005 examination for compensation purposes conducted for the VA, the examiner opined that:  

It should be noted that the patient has crepitus in the right knee with pain, fatigue and lack of endurance on [range of motion].  An X-ray of the right knee should be done to determine a diagnosis since the right knee condition is more likely than not secondary to the left knee condition.  This is due to the extensive degenerative disease in the left knee that causes him to alter his gait and weight distribution to favor the left knee.  

The Veteran was afforded VA examinations in January 2007, February 2012, and September 2012 which diagnosed him with right knee degenerative joint disease and internal derangement.  While the VA examiners at those evaluations determined that the Veteran's December 1987 right knee symptoms while at work were not caused by or related his service-connected left knee disorder, the physicians made no specific findings as whether the Veteran's post-service right knee disabilities had increased in severity beyond their natural progression as the result of his significantly disabling left lower extremity disorders.  

For these reasons and upon resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for right knee traumatic arthritis, degenerative joint disease, and meniscectomy residuals secondary to the Veteran's service-connected left knee lateral tibial plateau fracture residuals with degenerative joint disease and left ankle chip fracture residuals is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Service connection of right knee traumatic arthritis, degenerative joint disease, and meniscectomy residuals is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


